Action to enforce a lien based upon an annual charge for the care of the roads, parks, etc., as set forth in a deed to defendant’s predecessors in title. Plaintiff, as assignee, has succeeded to the right to collect this charge and has assumed the duty of disbursing the money pursuant to the provisions of the covenant. Order denying judgment on the pleadings pursuant to rule 112 of the Rules of Civil Practice, and order striking out the defenses and counterclaim pursuant to rules 103 and 109, affirmed, with ten dollars costs and disbursements, with leave to defendant to serve an amended answer within ten days from the entry of the order hereon. No opinion. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.